                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 UNITED STATES OF AMERICA

 V.                                                    CRIMINAL NO. 3:18-CR-132-DPJ-LRA

 TOMMY JOE HARVEY

                                             ORDER

       The Government says Defendant Tommy Joe Harvey, while serving as Simpson County

Chancery Court Clerk, violated 18 U.S.C. § 242 when he pepper-sprayed victim A.R. outside the

courthouse. Section 242 prohibits anyone acting “under color of any law” from “willfully”

depriving another “of any rights, privileges, or immunities secured or protected by the

Constitution.” According to the Government, the pepper-spraying incident violated A.R.’s

Fourth Amendment right to be free from excessive force.

       Harvey has designated Dr. Ron Martinelli to offer opinions primarily related to the

characteristics of pepper spray and how exposure to it might have affected A.R. Dr. Martinelli is

a former law-enforcement officer who holds a Ph.D. in Criminology. He is also a forensic

criminologist and a “Certified Medical Investigator,” though it does not appear that he has any

medical training. The question is whether his opinions satisfy Federal Rule of Evidence 702.

I.     Standard

       The admission of expert testimony is governed by Federal Rule of Evidence 702, which

provides:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

       Rule 702 “requires trial courts to ensure that proffered expert testimony is ‘not only

relevant, but reliable.’” In re Tex. Grand Prairie Hotel Realty, L.L.C., 710 F.3d 324, 329 (5th

Cir. 2013) (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993)). “To

determine reliability, the trial court must make a ‘preliminary assessment of whether the

reasoning or methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology can properly be applied to the facts in issue.’” Id. (quoting Daubert,

509 U.S. at 590–91).

       The Court should “make certain that an expert, whether basing testimony upon

professional studies or personal experiences, employs in the courtroom the same level of

intellectual rigor that characterizes the practice of an expert in the relevant field.” Kumho Tire

Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999). This gatekeeper function does not, however,

replace a trial on the merits. “Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

II.    Analysis

       Dr. Martinelli’s report contains a “Findings & Opinion” section that offers three general

opinions supported by additional findings. The Government describes those general opinions as:

“(1) his judgment of what happened when Harvey pepper-sprayed A.R.; (2) a conclusion that

A.R.’s account of her injuries is not ‘completely supported by the medical evidence’; and (3) a

conclusion that pepper spray is not a dangerous weapon.” Gov’t’s Mot. [81] at 2. Each is

disputed.



                                                     2
       A.      Opinions Regarding the Facts

       In “Findings & Opinion No. 1” of his report, Dr. Martinelli provides the following:

       Based upon my review of the discovery evidence . . . and in consideration of my
       law enforcement, forensic and chemical agents education, training and
       experience, I find and opine to a reasonable degree of professional certainty that
       the following circumstances occurred at the time that defendant Harvey sprayed
       victim Robertson with an CS/OC-based chemical agent[.]

Martinelli Report [83-1] at 89 (emphasis added). He then lists eight factual findings, some with

subparts. Id. at 90–92. Those factual findings fall into two basic categories: (1) opinions about

what happened on April 27, 2018, and (2) opinions regarding the characteristics of the pepper

spray Harvey used.

       Starting with his what-happened findings, there are two fundamental problems: the

report invades the province of the jury and presents hearsay evidence as expert opinion. First,

experts are entitled to opine on facts when their expertise would assist the jury. See United

States v. Dotson, 817 F.2d 1127, 1132 (5th Cir. 1987) (allowing expert in tax-evasion case to

opine regarding the defendant’s net worth), aff’d in pertinent part on reh’g, 821 F.2d 1034

(1987). But experts “may not form conclusions for a jury that they are competent to reach on

their own.” United States v. Haines, 803 F.3d 713, 733 (5th Cir. 2015) (quoting United States v.

Freeman, 730 F.3d 590, 597 (6th Cir. 2013)).

       In this case, Dr. Martinelli has read the materials defense counsel provided, most of

which are out-of-court statements from various witnesses. Martinelli Report [83-1] at 85. Based

on those materials, he opines that “the following circumstances occurred.” Id. at 89.   Generally,

he hopes to tell the jury when, where, how, and how often Harvey pepper-sprayed A.R. Dr.

Martinelli’s take on the facts might be proper if introduced as the factual assumptions upon

which he based his other opinions. But he may not offer them as presented in his report—i.e., as



                                                    3
opinions on what actually occurred. See United States v. Johnson, No. 2:13-CR-151 JCM

(VCF), 2013 WL 6579578, at *5 (D. Nev. Dec. 13, 2013) (striking similar factual opinions from

Dr. Martinelli because “[n]othing in his testimony indicated that he possessed any specialized

knowledge that would be necessary or even helpful to the jury”).

       The other problem regarding the what-happened opinions is that they present hearsay

evidence to the jury as fact. Under Rule 703, an expert may base an “opinion on facts or data in

the case that the expert has been made aware of,” but otherwise inadmissible facts or data may be

disclosed to the jury “only if their probative value in helping the jury evaluate the opinion

substantially outweighs their prejudicial effect.” Thus, an expert “cannot be used as a means to

introduce inadmissible evidence by merely summarizing or repeating the information in court.”

Weissenberger’s Federal Evidence § 703.5.

       That is what Dr. Martinelli proposes, and for that reason, other courts have rejected his

factual opinions. See Logsdon v. Duarte No. 15-CV-914-MCA-CG, 2017 WL 4179993, at *2

(D.N.M. Sept. 19, 2017) (striking opinions and holding that “[t]he narrative portions of Dr.

Martinelli’s report . . . are not based on personal knowledge[ ] and . . . constitute inadmissible

hearsay to the extent that they are offered to illustrate the truth of the underlying

circumstances”). The same is true here.

       In sum, Dr. Martinelli may not opine on what happened. The jurors are perfectly capable

of forming their own opinions, and they will do so based on the admissible evidence rather than

hearsay materials counsel compiled for Dr. Martinelli’s review. Dr. Martinelli may, however,

explain relevant factual assumptions he made to support his other opinions.1



1
  Even when presented as foundational assumptions, the Court has some concern about other
statements in his report. For example, Dr. Martinelli says Harvey purchased the pepper spray for
his wife. Martinelli Report [83-1] at 87. That statement may be significant to the color-of-law
                                                      4
       Regarding the characteristics of the pepper spray Harvey used, those opinions would be

helpful to the jury. Unlike opinions on what factually occurred, testimony regarding the

chemicals used in pepper spray and how they react with humans would likely fall beyond the

knowledge of most jurors. Moreover, the Court is satisfied that Dr. Martinelli possesses the

expertise to render the opinions and that they are generally based on sufficient methodology. As

noted in Daubert, “[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of attacking shaky

but admissible evidence.” 509 U.S. at 596. The Court will, however, need to hear from Dr.

Martinelli regarding the methodology supporting his “overspray” theory and will do so after the

close of the Government’s case in chief.

       B.      Medical Testimony

       “Findings & Opinion No. 2” addresses A.R.’s alleged injuries and begins with the

following core opinion:

       [A.R.’s] statements of her alleged injuries caused by defendant Harvey through
       his applications of chemical agents upon her are not completely supported by the
       medical evidence. [A.R.’s] alleged injuries can be otherwise explained by non-
       chemical agent causes.

Martinelli Report [83-1] at 92. Dr. Martinelli supports that opinion with three additional findings

with multiple subparts. Id. at 92–94.

       For the most part, he says the symptoms A.R. claimed after the incident may have been

caused by something other than exposure to pepper spray. For example, A.R. complained of




element under § 242 but has less relevance to the expert opinions. More troubling, it would
allow Harvey to present hearsay evidence while avoiding cross-examination. The Court will
monitor such issues at trial.
                                                    5
headaches, which can result from pepper spray, but Dr. Martinelli opines that “headaches are

commonly associated with a variety of psycho-medical problems.” Id. at 92.

         The Government argues that Dr. Martinelli lacks the expertise to render such opinions

and that the opinions themselves lack the degree of certainty necessary for admission into

evidence. Gov’t’s Mot. [81] at 9 (citing Davies v. City of Lakewood, No. 14-cv-01285-RBJ,

2016 WL 614434, at *8 (D. Colo. Feb. 16, 2016) (“[Dr. Martinelli] has no evident medical

expertise that would enable him to express opinions with medical certainty.”). There is a

legitimate question whether Dr. Martinelli’s opinions—as worded in his report—exceed his

expertise when he addresses medical causation. See Davies, 2016 WL 614434, at *8.

         In addition, some of what he says may not be relevant. A major take-away from this

section of his report is that A.R. may not have suffered “serious bodily injury.” Martinelli

Report [83-1] at 92. But the Government need not prove such injury. To establish the fourth

element of a § 242 claim, the Government may prove either that A.R. suffered “bodily injury” or

that Harvey used a “dangerous weapon.” United States v. Harris, 293 F.3d 863, 870 (5th Cir.

2002).

         If the Government attempts to make its case through the “bodily injury” approach, then it

need not show A.R. suffered “serious bodily injury.” See Hanks v. Rogers, 853 F.3d 738, 744

(5th Cir. 2017) (explaining that an injury relating to excessive force need only be more than de

minimis). “Bodily injury,” as defined in the pattern instructions, means “(A) a cut, abrasion,

bruise, burn, or disfigurement; (B) physical pain; (C) illness; (D) impairment of a function of a

bodily member, organ, or mental faculty; or (E) any other injury to the body, no matter how

temporary.” Fifth Circuit Pattern Jury Instructions (Criminal Cases) § 2.12 (2015) (emphasis




                                                     6
added).2 Even Dr. Martinelli seems to support a finding of bodily injury under this standard. See

Martinelli Report [83-1] at 90 (“The evidence indicates that [A.R.] was definitely

exposed/influenced by the presence of [pepper spray,] . . . she complained of classic [pepper-

spray] symptoms to include intense burning of her eyes and skin.”).

          The term “serious” comes into the case only if the Government tries to prove that Harvey

used a “dangerous weapon,” which is defined “an instrument capable of inflicting death or

serious bodily injury.” Fifth Circuit Pattern Jury Instructions (Criminal Cases) § 2.07 (2015).

That element looks to the weapon’s capability, not the actual harm to the alleged victim. Id. In

other words, failing to establish that A.R. suffered serious bodily injury is not a defense to the

claim that pepper spray is a dangerous weapon, though it might offer circumstantial proof that it

is not. Thus, if the Government elects at trial to pursue the fourth element through proof of

“bodily injury” rather than use of a “dangerous weapon,” then these opinions may lose relevance.

          Such decisions are best left for the close of the Government’s case in chief. Accordingly,

the Court will conduct a Daubert hearing at that time to determine whether Dr. Martinelli intends

to offer the opinions in this section of his report, and if so, whether they remain relevant, fall

within his expertise, and are based on sufficient methodology.

          C.      Whether Pepper Spray is a Dangerous Weapon

          In “Findings & Opinion No. 3,” Dr. Martinelli opines that the pepper spray “used by

defendant Harvey in influencing victim [A.R.] is not a ‘dangerous weapon.’” Martinelli Report

[83-1] at 94. He then lists eleven separate findings—again with subparts—supporting this

opinion. Id. at 94–96.




2
    Both parties submitted instructions that track this pattern instruction.
                                                        7
       As noted, proof that the defendant used a “dangerous weapon” is an alternative way to

establish the fourth element of a § 242 offense. So, Dr. Martinelli’s core opinion states that the

Government has not met this element. Under Rule of Evidence 704(a), “[a]n opinion is not

objectionable just because it embraces an ultimate issue.” But there are limits; the rule does not

allow express opinions regarding the elements of the offense. See, e.g., United States v.

Williams, 343 F.3d 423, 435 (5th Cir. 2003) (holding that trial court erred by allowing witnesses

to testify whether force was reasonable).

       “[S]eparating impermissible questions which call for overbroad or legal responses from

permissible questions is not a facile [task].” United States v. Keys, 747 F. App’x 198, 208 (5th

Cir. 2018) (quoting Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir. 1983)), cert.

denied, 139 S. Ct. 847 (2019). The distinction lies “between an impermissible opinion on an

ultimate legal issue and ‘a mere explanation of the [witness’s] analysis of facts which would tend

to support a jury finding on the ultimate issue.’” United States v. Buchanan, 70 F.3d 818, 833

n.20 (5th Cir. 1995) (quoting United States v. Speer, 30 F.3d 605, 610 (5th Cir. 1994)).

       As explored in Keys, the advisory-committee notes to Rule 704 provided a helpful

example:

       While the question (1) “Did T have capacity to make a will?” would be improper,
       the question (2) “Did T have sufficient mental capacity to know the nature and
       extent of his property and the natural objects of his bounty and to formulate a
       rational scheme of distribution?” would be allowed. Fed[.] R. Evid. 704 advisory
       committee’s note to 1972 proposed rule.

       . . . “A direct response [to the first question], whether it be negative or affirmative,
       would supply the jury with no information other than the witness’s view of how
       its verdict should read.” Owen, 698 F.2d at 240. The second formulation is
       permissible because it is not explicitly framed as a request for an opinion
       “phrased in terms of inadequately explored legal criteria.” Fed[.] R. Evid. 704
       advisory committee’s note to 1972 proposed rules. Rather, it breaks down the
       question of testamentary capacity—a question that has a specific legal meaning—
       into its discrete elements.

                                                      8
747 F. App’x at 208. In this case, the basic opinion that pepper spray “is not a dangerous

weapon” falls squarely under the first example. Martinelli Report [83-1] at 94. Dr. Martinelli is

merely telling the jury how to rule on an element of the offense.

       But not every finding in this section suffers the same defect. Findings 1–6 and 9 inform

the jury about pepper spray’s various characteristics, and they do not provide a legal conclusion.

Moreover, the findings fall beyond a layperson’s general knowledge, and Dr. Martinelli

possesses the expertise to offer this testimony. As for methodology, the findings themselves are

more descriptive in nature and the sources seem sufficient to overcome the challenge.

       The remaining findings have issues. Starting with finding 7, Dr. Martinelli offers two

points, both improper. First, he states that he “finds no evidence that Harvey intended to cause

serious bodily harm/injury to” A.R. Martinelli Report [83-1] at 95. To begin, the testimony

regarding Harvey’s intent is pure speculation. Moreover, Dr. Martinelli’s opinion does not relate

to the correct legal standard. Section 242’s intent element requires proof that Harvey willfully

violated A.R.’s rights. Fifth Circuit Pattern Jury Instructions (Criminal Cases) § 2.12 (2015). So

Dr. Martinelli is attempting to discuss an irrelevant intent standard, making the opinion

substantially more prejudicial and confusing than probative. Fed. R. Evid. 403. Finally, even if

Dr. Martinelli’s opinion relates to a relevant intent standard, Federal Rule of Evidence 704(b)

would preclude it.

       The second half of finding 7 states that there is no evidence “Harvey repeatedly

used/applied the chemical agent in a manner that created the impression that the chemical agent

as an instrument could inflect death or serious bodily injury.” Martinelli Report [83-1] at 95.

Again, this does not appear to state a relevant legal standard. Neither party submitted an

instruction defining “dangerous weapon” in this way, and the Government is not attempting to

                                                    9
prove the pepper spray was a dangerous weapon based on an “impression.” Absent relevance,

the opinion is substantially more prejudicial and confusing than probative. Fed. R. Evid. 403.

        Finding 8 likewise contains more than one opinion. In it, Dr. Martinelli first states,

“There is no evidence that defendant Harvey repeatedly exposing [A.R.] to short bursts of the

CS/OC-based chemical agent created ‘a substantial risk of death’ to [A.R.]” Martinelli Report

[83-1] at 95. But again, that is not the legal standard, nor is it disputed. The opinion would be

substantially more confusing than probative. He next states that “[t]here is no medical evidence,

that I have reviewed, that forensically documents nor proves that [A.R.] has suffered ‘protracted

or obvious disfigurement[’]; nor any ‘protracted loss or impairment of the function of a bodily

member, organ, or mental faculty’ as a sole result of being repeatedly exposed to the chemical

agent over a very short period of time.” Id. The legal question is not whether A.R. suffered such

an injury but whether the pepper spray is capable of creating such harm. See United States v.

Olarte-Rojas, 820 F.3d 798, 801–02 (5th Cir. 2016). For that reason, the opinion is substantially

more prejudicial and confusing than probative, and it has the same issues identified above, i.e.,

whether Dr. Martinelli possesses the relevant expertise and whether this issue will even be

disputed.

        Finally, findings 10 and 11 recount certain “facts” Dr. Martinelli gleaned from the

materials defense counsel provided regarding A.R.’s alleged injuries. These opinions are like

those in the second “Findings & Opinion” section of the report and will be treated the same.

III.    Conclusion

        For the foregoing reasons, the Motion to Exclude [81] is granted in part and denied in

part.




                                                     10
SO ORDERED AND ADJUDGED this the 16th day of September, 2019.

                              s/ Daniel P. Jordan III
                              CHIEF UNITED STATES DISTRICT JUDGE




                                   11
